Lynch, J.
(dissenting). I am dismayed that the majority has ignored authoritative precedent to discard a long-established custom aimed solely at better jury comprehension of the law.
While the defendant has gratuitously thrown Civil Rights Law § 12 and Judiciary Law § 4 into his papers, his argument is confined to the wellspring of his claim, US Constitution 6th and 14th Amendments. There being no controlling State decisions on the point, I would affirm on the authority of United States v Romano (684 F2d 1057, cert denied 459 US 1016). The majority casually dismisses this case by observing that a lower Federal court Judge in Latzer v Abrams (602 F Supp 1314, 1322, n 11) mused that "in light of Waller (supra) and Press-Enterprise (supra)”, "Romano might 'deserve reconsideration’ by the Second Circuit”. It is worthy of note that the Judge himself did not find Waller v Georgia (467 US 39) and Press-Enterprise Co. v Superior Ct. of Cal. (464 US 501) distinguishing and he followed Romano. It is also worthy of note that the Second Circuit has not reconsidered Romano. I, like the Romano court, find the defendant’s claim frivolous.
Murphy, P. J., Rosenberger and Ellerin, JJ., concur with Wallach, J.; Lynch, J., dissents in an opinion.
Judgment, Supreme Court, New York County, rendered on April 22, 1983, reversed, on the law, and the matter is remanded for a new trial.